Citation Nr: 0901116	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to a waiver of overpayment of 
disability pension benefits in the amount of $54,871 is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office, which 
denied entitlement to the benefit sought.

The Board notes that the veteran appealed the denial of 
service connection for lumbar and cervical spine 
disabilities.  He did not, however, perfect these appeals 
following the April 2008 Statement of the Case.  These 
issues, therefore, are not within the Board's jurisdiction 
and will not be discussed in the decision, below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
PTSD.  Generally, for service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the veteran has submitted relevant VA 
outpatient treatment records showing that he complains of 
symptoms of PTSD.  See January 2007 and February 2007 
psychiatry notes and August 2007 positive PTSD screen.  A 
January 2007 note is not afforded probative value by the 
Board since it is comprised of one line suggesting that the 
veteran was exposed to combat in Vietnam and now has PTSD 
symptoms.  See January 2007 S. note.  A review of the 
veteran's DD Form 214 clearly shows that he was in the 
service from June 1974 through October 1975 with no foreign 
service.  Given this evidence, this matter is not going to be 
addressed by the Board as a combat-related PTSD case.  The 
veteran contends that his in-service stressors include the 
stress of ongoing duty guarding missiles and warheads.  See 
October 2004 stressor statement. 

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994). The veteran 's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional 
accepted appellant's description of his...experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, there has been no effort to corroborate the 
veteran's in-service non-combat stressors.  In addition to 
the stressors described relating to guarding warheads, the 
veteran claims to have seen soldiers killed by grenades and 
bombs during training.  See February 2007 VA outpatient 
psychiatry note.  The veteran has provided information 
regarding his unit and location in service, and his service 
personnel records are contained within the claims folder.  
Yet, there has been no constructive effort at the RO level to 
corroborate the nature of the veteran's in-service work, or 
that there were casualties during his training, which he may 
have witnessed.

Because the evidence in the claims folder suggests symptoms 
of PTSD, and because the veteran has provided information 
regarding in-service non-combat stressors, this matter must 
be remanded in order to corroborate the stressors and, if 
such stressors are corroborated, confirm whether the veteran 
has a PTSD diagnosis in accordance with the DSM-IV.

Also, as discussed in the decision, above, the veteran is 
presently receiving benefits from the Social Security 
Administration.  The basis for the award of these benefits is 
unclear from the record.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), 
(c)(3); 38 C.F.R. § 3.159(c).  Where VA has actual notice of 
the existence of records held by SSA which appear relevant to 
a pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  This duty extends to obtaining a copy of 
the SSA decision awarding or denying benefits.  Id. at 371; 
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on 
the claim for SSA benefits is not controlling with respect to 
VA's determination on a claim, see Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991), SSA's determination regarding 
the veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  Therefore, when 
the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, a 
remand is required.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).  Such is the case here.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) by obtaining all 
relevant records from the Social Security 
Administration that would pertain to the 
veteran's claim for service connection for 
PTSD.


2.  The veteran should be given another 
opportunity to provide specific 
information regarding any stressful events 
he experienced in service. Send him a new 
PTSD questionnaire and advise him that the 
information requested on the questionnaire 
is needed to favorably resolve his claim. 
The veteran should be asked to provide 
detailed information regarding his claimed 
stressors to include the details of his 
experience and the approximate dates and 
places where the events occurred.

3. Determine the veteran's potential 
stressors, based on the PTSD questionnaire 
and a review of the medical records.

4. Ask JSRRC to verify any identified 
stressors. The request should include as 
much specific information as is possible, 
including dates and locations for any 
claimed stressor.

5. When the above development is completed 
and any available evidence identified by 
the veteran is obtained, if the veteran's 
stressors have been corroborated, the 
entire claims file must be made available 
to a VA examiner. Pertinent documents 
should be reviewed. A complete history, 
including the veteran's stressors, should 
be taken. The examiner should state 
whether the veteran has a current 
diagnosis of PTSD in accordance with the 
DSM-IV, and if so, is the PTSD at least as 
likely as not related to the verified 
stressors.

6.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




